DETAILED ACTION

This office action is in response to the election filed on 06/07/2022.  Claims 1-20 are pending, of which claims 1-8, 19-20 are elected reading on the embodiments of species Group I, and claims 9-19 are withdrawn as non-elected invention by the present reply.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of claims 1-18, 19-20 reading on embodiments of species Group I in the reply filed on 06/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 08/28/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 depending on claim 1, Applicant recite the limitation “…, and the third bandgap transistor each comprise a bipolar junction transistor …” in claim 8 without proper antecedence basis.  It is not clear which third bandgap transistor comprises a bipolar junction transistor.  Therefore, the metes and bounds of the claim are unclear.  Applicant’s correction is required.  For claim examining purpose claim 8 is treated as depending on claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Xi (US Patent or PG Pub. No. 20050035813, hereinafter ‘813).
	Claim 1, ‘813 teaches a bandgap voltage device (e.g., see Fig. 3) comprising: 
a first current source 330 (e.g., the circuits comprising M1) operatively coupled to a bandgap input node (e.g., Collector of Q1) and a bandgap output node (e.g., to Vbg through M2 and M4), and operable to output a first proportional-to-absolute-temperature (PTAT) current (e.g., Ic of M1, see Fig. 3); 
a current mirror including a first bandgap transistor 310 and a second bandgap transistor 312 (e.g., Q3 and Q2), and operatively coupled to the bandgap output node (e.g., see Fig. 3); and 
a second current source 332 (e.g., the circuits comprising M2) operatively coupled to the current mirror, and operable to output a second PTAT current (e.g., Ic of M2, see Fig. 3).
Claim 2, ‘986 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising: a third bandgap transistor 314 (e.g., Q4) operatively coupled to the bandgap output node (e.g., coupled to VBG through R2) and the current mirror (e.g., see Fig. 3).
Claim 3, ‘986 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the third bandgap transistor operatively couples the second current source to the current mirror (e.g., through Q1/M1/M2, see Fig. 3).
Claim 4, ‘986 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising: a voltage divider (e.g., the circuit comprising R2 and R1) operatively coupled to the first bandgap transistor and the second bandgap transistor (e.g., see Fig. 3).
Claim 5, ‘986 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising: a first biasing transistor 314 (e.g., M4) operatively coupled to the bandgap input node, the first current source, the current mirror, and the bandgap output node (e.g., see Fig. 3);
Claim 6, ‘986 teaches the limitations of claim 5 as discussed above.  It further teaches that further comprising: a second biasing transistor 306 (e.g., Q4) operatively coupled to the first current source, the second current source, and the first biasing transistor (e.g., see Fig. 3).
Claim 7, ‘986 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first current source and the second current source comprise at least a proportional-to-absolute-temperature (PTAT) current generator (from 302/110)(e.g., the circuits generating Ic, see Fig. 3).
Claim 8, ‘986 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first bandgap transistor, the second bandgap transistor, and the third bandgap transistor each comprise a bipolar junction transistor (e.g., the bandgap transistor comprising Q1-Q4, see Fig. 3)
Claim 19, ‘986 teaches a system (e.g., see Fig. 2-3) comprising: 
a proportional-to-absolute-temperature (PTAT) current generator (e.g., the circuits comprising M1, see Fig. 3); 
a bandgap voltage device operatively coupled to the PTAT current generator, a bandgap input node (e.g., Collector of Q1) and a bandgap output node (e.g., VBG, see Fig. 2-3); and 
a current mirror including a first bandgap transistor (e.g., Q3) and a second bandgap transistor (e.g., Q2), and operatively coupled to the PTAT current generator and the bandgap output node (e.g., see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xi (US Patent or PG Pub. No. 20050035813, hereinafter ‘813), in view of Dow (US Patent or PG Pub. No. 6232829, hereinafter ‘829).
Claim 20, ‘813 teaches the limitations of claim 19 as discussed above.  ‘813 does not explicitly disclose that further comprising a thermal shutdown (TSD) controller circuit operatively coupled to the bandgap output node. 
‘829 discloses a bandgap voltage reference circuit (e.g., 300, see Fig. 3) further comprising a thermal shutdown (TSD) controller circuit operatively coupled to the bandgap output node (e.g., at the output Vref, see Fig. 8) to prevent the destruction of the device under extreme loading or temperature conditions (e.g., see col. 12 lines 11-35; Fig. 3, 8). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the bandgap voltage device to include the thermal shutdown (TSD) controller circuit as disclosed in ‘829, because it prevents the destruction of the device under extreme loading or temperature conditions (e.g., see col. 12 lines 11-35; Fig. 3, 8).
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838